EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Payam Rashidi on 09/08/2021.

The application has been amended as follows: 
Claims 20 and 23 have been amended as follows:

20. The method of claim 12, further comprising generating via artificial neural network processing of the PPG signal: 
a first reconstructed EEG signal as a function of a first training set of signals produced during the sampling of the sample set of EEG signals in a first mental attention state; and 
a second reconstructed EEG signal as a function of a second training set of signals produced during the sampling of the sample set of EEG signals in a second mental attention state.
23. The method of claim 12, further comprising: 
collecting the PPG signal from a driver of a vehicle via the PPG sensor located on board the vehicle, wherein the driver of the vehicle is the user; and 
, and wherein the user circuit is the interface.
NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's arguments, filed 07/13/2021, have been fully considered
Applicants have amended their claims, filed 07/13/2021.
Applicants have amended claims 12, 14, 21, and 24-26.
Applicants have introduced new claims 27-31. 
Applicants have canceled claims 1-11.
Claims 12-31 are the current claims hereby under examination.
Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 07/13/2021, with respect to claim 21 have been fully considered and are persuasive. Applicants have amended claim 21 to remove the typographical error.  The objection of claim 21 has been withdrawn.
Claim Rejections - 35 USC § 101 – Withdrawn
35 U.S.C. 101 reads as follows:


Response to Arguments
Applicant’s arguments, see pages 8-11 of Remarks, filed 07/13/2021, with respect to claims 12-26 have been fully considered and are persuasive. The Applicants have amended the independent claims to include “alerting the user, via an interface, …”. The rejection of claims 12-26 has been withdrawn. 
Claim Rejections - 35 USC § 102 and 35 USC § 103 – Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Response to Arguments
Applicant’s arguments, see pages 12-13 of Remarks, filed 07/13/2021, with respect to claims 12-13 and 23-26 (35 USC 102) and claims 20-22 (35 USC 103) have been fully considered and are persuasive. The 102 and 103 rejections of claims 12-13 and 20-26 have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 12-31 are allowable over the prior art of record. The closest prior art of record includes Li et al. (“Detection of Driver Drowsiness Using Wavelet Analysis …”). 
Li discloses a method and a system of collecting a PPG signal from a driver of a car and detecting driver drowsiness. Li further discloses that HRV is used to determine the driver drowsiness. However, Li does not disclose or suggest, generating a reconstructed EEG signal, and providing an attention level to a user based on the reconstructed EEG signal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 2015/0032382 A1, discloses an apparatus and method for determining a drowsy state of a driver by measuring a PPG signal and comparing with a database, however, does not disclose or suggest generating a reconstructed EEG signal using a neural network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791